DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 13 – 19 and 21 – 24 are pending.  Claim 13 was amended. Claim 20 was cancelled.

Response to Arguments
35 USC §112 
Applicant’s cancellation of claim 20 resolves the issue of indefiniteness.  The rejection of 13 April 2022 has been withdrawn. 

	
35 USC §103 
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 7): … the field devices are redundant (see [0031]), meaning that they are the same
devices. In Applicant's disclosure, a device can be replaced by a non-redundant device. Claim 13 has been amended to clarify this feature. … None of the other cited references remedy the deficiencies.
Examiner submits that Oguma, from the prior art of record, teaches the replacement of a failed sensor with values calculated from a different sensor that is judged to be best correlated to historical measurements of the failed sensor.  As and example, Oguma illustrates the selection of a sensor that produces well-correlated results in the opposite direction, shown as sensor “d” in Fig 5, reproduced below.  This sensor “d” is clearly not a redundant copy of sensor “a”, as it reports different, but consistently different, results in the time frames of interest.


    PNG
    media_image1.png
    890
    735
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17 – 19, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mendu, US 2009/0265493 (hereinafter 'Mendu') in view of Gommlich et al., US US20100145493 (hereinafter 'Gommlich') in view of Oguma, US 2014/0107812 (hereinafter 'Oguma').

Regarding claim 13: Mendu teaches a method for compensating for an error function of a field device in an automation technology system, wherein a plurality of field devices is provided in the system, wherein each of the field devices has at least one sensor unit which is designed for collecting at least one process variable, wherein the field devices are integrated in a first communication network and communicate with a higher-level unit and with one another, and wherein the field devices transfer the collected process values, diagnostic data, and status information to the higher-level unit via the communication network ([0007, 0008, 0029, Fig 2]: discloses a network of multiple Field Bus Modules (10, 12), communicating with multiple Field Devices (14, 16), where each Field Device communicates with multiple sensors (18, 20) in order to detect temperature, flow, and other properties which are interpreted as equivalent to process variables. The Field Bus Modules communicate with the Field Devices over a shared ethernet communication network, equivalent to the first communication network, with the workstation 13 interpreted as a higher-level unit. The Field Bus Modules communicate with each other over the shared ethernet, via Ethernet switch/hubs (24, 26), and communicate data to the control processor FCP for transmission to the workstation 13.), comprising: 
transferring the device status of the field devices or of the sensor units to each of the other field devices ([0037]: discloses that the field devices transfer status information with the FBM); 
establishing a substitution system, [that transmits substitute variable ([0031, 0032]: discloses a system of managing failure of either one of the Field Bus Modules or either one of the Field Devices and preserving the flow of sensor data through the network); and 
transferring the substitute variable to the higher-level unit in the event that at least one predetermined device status of a field device or of a sensor unit arises ([0031, 0042]: discloses a that field device 16 is configured to take over in the case of failure of field device 14 and maintain communication with the main FBM in order to transmit sensor data from sensor 20, or from sensor 18 via direct link 17).

Mendu is silent with respect to 
transferring properties of the sensor unit of a field device to each of the other field devices, wherein the properties contain information relating to which type of process variables can be collected by the sensor unit; 
transferring the device status of the field devices or of the sensor units to each of the other field devices;
establishing a substitution system, wherein the properties of each of the sensor units and the device status of each of the field devices or of each of the sensor units are known to each of the field devices, and wherein in the course of establishing the substitution system, the field devices independently determine which process variable of a sensor unit can substitute a process variable of another sensor unit as a substitute variable with a predetermined degree of accuracy; and 
transferring the substitute variable to the higher-level unit in the event that at least one predetermined device status of a field device or of a sensor unit arises;
wherein the field devices are not redundant.

Gommlich teaches a process automation system that determines process variables and includes 
transferring properties of the sensor unit of a field device to each of the other field devices, wherein the properties contain information relating to which type of process variables can be collected by the sensor unit ([0032]: discloses a process state vector P that records the measurement values and measurement types of every field device in the system, that is shared between all of the field devices); 
transferring the device status of the field devices or of the sensor units to each of the other field devices ([0029]: discloses that the process state vector P is available to every field device within the system);
establishing a substitution system, wherein the properties of each of the sensor units and the device status of each of the field devices or of each of the sensor units are known to each of the field devices, and wherein in the course of establishing the substitution system, the field devices independently determine which process variable of a sensor unit can substitute a process variable of another sensor unit as a substitute variable with a predetermined degree of accuracy ([0029]: discloses that the availability of the shared information within the process variable G can be used to reduce measurement error or remove uncertainty form the combined measurements); and 
transferring the substitute variable to the higher-level unit in the event that at least one predetermined device status of a field device or of a sensor unit arises ([0030]: discloses storing the measurement values in a memory unit 16 of the control-evaluation unit, which is interpreted as equivalent to a “higher-level unit”).   

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich to provide a more accurate measurement result to allow the process control system to control the manufacturing process more accurately.

Oguma teaches a system that estimates a replacement value for missing sensor data ([Abstract]) that includes a process of selecting a relevant sensor to replace the values detected by a failed sensor, where the relevant sensor is not identical to the failed sensor, but produces measurements that are correlated to historical measurements of the failed sensor ([0044 – 0058; Fig 4, Fig 5).  For example, sensors d is identified as relevant to a in Fig. 5.  This is interpreted as the sensors not being redundant.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma to enable the use of available sensor information to substitute for the missing sensor information in order to maintain the operation of the system being controlled.

Regarding claim 17: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above.
Mendu in view of Gommlich is silent with respect to wherein 
the substitute variable is only transferred to the higher-level unit if the substitute variable is confirmed by a predetermined number of field devices.

Oguma teaches a system that estimates a replacement value for missing sensor data ([Abstract]) that includes 
the substitute variable is only transferred to the higher-level unit if the substitute variable is confirmed by a predetermined number of field devices ([0064, 0065]: discloses acquiring sensor information from one or more sensors that have been determined as returning relevant measurements.  The Examiner interprets that the requirement for at least one sensor is equivalent to a “predetermined number” of sensors, where that number is one).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma to make a reasonable selection of replacement data from an alternate sensor or a set of alternate sensors to compensate for a failed sensor.

Regarding claim 18: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above.
Mendu in view of Gommlich is silent with respect to wherein 
the history of the substitute variable is compared to historical data of the determined process variable of the field device at which the at least one predetermined device status has occurred, and is confirmed only if the values of the substitute variable is plausible in relation to the historical data.

Oguma teaches a system that estimates a replacement value for missing sensor data ([Abstract]) that includes 
the history of the substitute variable is compared to historical data of the determined process variable of the field device at which the at least one predetermined device status has occurred, and is confirmed only if the values of the substitute variable is plausible in relation to the historical data ([0049 – 0051; Fig 5]: discloses examining waveforms of other sensor data, and if the past measurements between time t1 and t2 are similar to the data measured by the sensor that is being replaced)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma to make a reasonable selection of replacement data from an alternate sensor that detects values that were correlated with the values detected by the failed sensor.

Regarding claim 19: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above.
Mendu in view of Gommlich is silent with respect to wherein 
in the course of establishing the substitution system, the field devices determine whether the sensor units collect process variables that are redundant with respect to one another.

Oguma teaches a system that estimates a replacement value for missing sensor data ([Abstract]) that includes 
in the course of establishing the substitution system, the field devices determine whether the sensor units collect process variables that are redundant with respect to one another ([0049 – 0051; Fig 5]: discloses examining waveforms of other sensor data, and if the past measurements between time t1 and t2 are similar to the data measured by the sensor that is being replaced).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma to enable a direct replacement of one set of measurements with another if the measurements are a close match.

Regarding claim 21: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above, wherein a wired communication network, in particular an Ethernet- based communication network, is used as the first communication network (Mendu: [0032]: discloses the use of Ethernet ports on each Field Bus Module for communications between the Field Bus Modules).

Regarding claim 22: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above.
Mendu is silent with respect to wherein 
a wireless communication network is used as the first communication network.

Gommlich teaches a process automation system that determines process variables and includes 
a wireless communication network is used as the first communication network ([0027]: discloses the use of a wireless communication unit capable of using Zigbee, WALAN, and Bluetooth protocols)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich to enable transiting information wirelessly, removing the need to route physical cables from the Field Bus Module to each of the Field Devices.

Regarding claim 23: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above, wherein the field devices communicate with one another and with the higher-level unit via the first communication network (Mendu: [0034, 0040 – 0042; Fig 3]: discloses a network of multiple Field Bus Module communicating over a network with control processors 124, using ‘in band’ communications over a common network).

Regarding claim 24: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above, wherein the field devices communicate with the higher-level unit via the first communication network (Mendu: [0040 – 0042; Fig 3]: discloses a network of multiple Field Bus Module communicating over a network with control processors 124).

Mendu is silent with respect to wherein 
the field devices communicate with one another via a second communication network via a wireless communication network.

Gommlich teaches a process automation system that determines process variables and includes 
a wireless communication network is used as the first communication network ([0027]: discloses the use of a wireless communication unit capable of using Zigbee, WALAN, and Bluetooth protocols)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich to enable transiting information wirelessly, removing the need to route physical cables from the Field Bus Module to each of the Field Devices.


Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mendu in view of Gommlich in view of Oguma in view of Werenka, US 2007/0080799 (hereinafter 'Werenka').
Regarding claim 14: Mendu in view of Gommlich in view of Oguma teaches the method of claim 13, as discussed above.
Mendu in view of Gommlich in view of Oguma is silent with respect to wherein 
in the course of establishing the substitution system, further properties of a field device or of a sensor system of the field device are transferred to the plurality of field devices and compared.

Werenka teaches a system of distributed sensors in communication with each other ([0010, Fig 1]) that includes 
further properties of a field device or of a sensor system of the field device are transferred to the plurality of field devices and compared ([0012 – 0014, Fig 2]: discloses the sensors sharing geographical locations with the rest of the sensors).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma in view of Werenka to determine which sensors are in the near vicinity, and therefore more likely to be correlated to the process variable measured by the failed sensor, when determining how to compensate for the missing sensor.

Regarding claim 15: Mendu in view of Gommlich in view of Oguma in view of Werenka teaches the method of claim 14, as discussed above.
Mendu in view of Gommlich in view of Oguma is silent with respect to wherein 
the further properties include information regarding the geographical position of the field device.

Werenka teaches a system of distributed sensors in communication with each other ([0010, Fig 1]) that includes 
the further properties include information regarding the geographical position of the field device ([0012 – 0014, Fig 2]: discloses the sensors sharing geographical locations with the rest of the sensors).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma in view of Werenka to determine which sensors are in the near vicinity, and therefore more likely to be correlated to the process variable measured by the failed sensor, when determining how to compensate for the missing sensor.

Regarding claim 16: Mendu in view of Gommlich in view of Oguma in view of Werenka teaches the method of claim 14, as discussed above.
Mendu in view of Gommlich in view of Oguma is silent with respect to wherein 
the further properties contain information regarding the measuring point at which the field device is installed or the function of the field device at the measuring point.

Werenka teaches a system of distributed sensors in communication with each other ([0010, Fig 1]) that includes 
the further properties contain information regarding the measuring point at which the field device is installed or the function of the field device at the measuring point ([0017, 0018, Fig 3]: discloses the sensors sharing geographical locations with the rest of the sensors, which defines the point at which each sensor is measuring data).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Mendu in view of Gommlich in view of Oguma in view of Werenka to determine which sensors are in the near vicinity, and therefore more likely to be correlated to the process variable measured by the failed sensor, when determining how to compensate for the missing sensor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857